

EXHIBIT 10(ll)(3)

CENTERPOINT ENERGY, INC.
2009 LONG TERM INCENTIVE PLAN


FORM OF QUALIFIED PERFORMANCE AWARD AGREEMENT FOR EXECUTIVE CHAIRMAN
JANUARY 1, 20XX – DECEMBER 31, 20XX PERFORMANCE CYCLE
Pursuant to this Qualified Performance Award Agreement (the “Award Agreement”),
CENTERPOINT ENERGY, INC. (the “Company”) hereby grants to the Participant, an
employee of the Company, this Qualified Performance Award (the “Award”) covering
the target number of shares of Common Stock (the “Target Shares”) as specified
in the award notice on this administrator web site (the “Award Notice”),
pursuant to the CENTERPOINT ENERGY, INC. 2009 LONG TERM INCENTIVE PLAN (the
“Plan”). The number of Target Shares shall be subject to adjustment as provided
in Section 14 of the Plan, conditioned upon the Company’s achievement of the
Performance Goals over the course of the 20XX – 20XX Performance Cycle, and
subject to the following terms and conditions:
1.Relationship to the Plan. The Award is subject to all of the terms, conditions
and provisions of the Plan in effect on the date hereof and administrative
interpretations thereunder, if any, adopted by the Committee. To the extent that
any provision of this Award Agreement conflicts with the express terms of the
Plan, it is hereby acknowledged and agreed that the terms of the Plan shall
control and, if necessary, the applicable provisions of this Award Agreement
shall be hereby deemed amended so as to carry out the purpose and intent of the
Plan. References to the Participant herein also include the heirs or other legal
representatives of the Participant.
2.    Definitions. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For purposes of this Award
Agreement:
“Achievement Percentage” means the percentage of achievement determined by the
Committee after the end of the Performance Cycle in accordance with Section 4
that reflects the extent to which the Company achieved the Performance Goals
during the Performance Cycle.
“Change in Control Closing Date” means the date a Change in Control is
consummated during the Performance Cycle.
“Disability” means that the Participant is (i) eligible for and in receipt of
benefits under the Company’s long-term disability plan and (ii) not eligible for
Retirement.
“Employment” means employment with the Company or any of its Subsidiaries.
“Performance Cycle” means the period beginning on January 1, 20XX and ending on
December 31, 20XX.
“Performance Goal” means the standards established by the Committee for the
Performance Cycle to determine in whole or in part the number of Vested Shares
pursuant to

 

--------------------------------------------------------------------------------



Section 4, which are specified in the performance goals section of the Award
Notice and made a part hereof for all purposes.
“Retirement” means a termination of Employment that is also a Separation from
Service (i) on or after the attainment of age 55 and (ii) with at least five
years of service; provided, however, that such termination of Employment is not
by the Company for Cause. For purposes of this Award Agreement, “Cause” means
the Participant’s (a) gross negligence in the performance of his or her duties,
(b) intentional and continued failure to perform his or her duties, (c)
intentional engagement in conduct which is materially injurious to the Company
or its Subsidiaries (monetarily or otherwise) or (d) conviction of a felony or a
misdemeanor involving moral turpitude. For this purpose, an act or failure to
act on the part of the Participant will be deemed “intentional” only if done or
omitted to be done by the Participant not in good faith and without reasonable
belief that his or her action or omission was in the best interest of the
Company, and no act or failure to act on the part of the Participant will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence.
“Separation from Service” means a separation from service with the Company or
any of its Subsidiaries within the meaning of Treasury Regulation § 1.409A-1(h)
(or any successor regulation).
“Target Shares” means the actual number of shares originally granted to the
Participant pursuant to the Award Notice.
“Vested Shares” means the shares of Common Stock actually distributable to the
Participant following the Participant’s satisfaction of the vesting provisions
of Section 5 and, if applicable, the determination by the Committee of the
extent to which the Company has achieved the Performance Goals for the
Performance Cycle pursuant to Section 4.
3.    Establishment of Award Account. The grant of Target Shares pursuant to
this Award Agreement shall be implemented by a credit to a bookkeeping account
maintained by the Company evidencing the Participant’s unfunded and unsecured
right to receive shares of Common Stock of the Company, which right shall be
subject to the terms, conditions and restrictions set forth in the Plan and to
the further terms, conditions and restrictions set forth in this Award
Agreement. Except as otherwise provided in this Award Agreement, the Target
Shares of Common Stock credited to the Participant’s bookkeeping account may not
be sold, assigned, transferred, pledged or otherwise encumbered until the
Participant has been registered as a holder of shares of Common Stock on the
records of the Company as provided in Section 6 or 7 of this Award Agreement.
4.    Award Opportunity.
(a)    Except as otherwise provided in Section 5(b)(ii) and Section 6, the
Participant’s Vested Shares shall be the product of the number of Target Shares
and the Achievement Percentage that is based upon the Committee’s determination
of whether and to what extent the Performance Goals have been achieved during
the Performance Cycle.
(b)    No later than 60 days after the close of the Performance Cycle, the
Committee shall determine the extent to which each Performance Goal has been
achieved. If the Company has performed at or above the threshold level of
achievement for a Performance Goal, the Achievement Percentage shall be between
X% and X%. In no event



    -2-    

--------------------------------------------------------------------------------



shall the Achievement Percentage exceed X%. Upon completing its determination of
the level at which the Performance Goals have been achieved, the Committee shall
notify the Participant, in the form and manner as determined by the Committee,
of the number of Vested Shares that will be issued to the Participant pursuant
to Section 6.
5.    Vesting of Shares.
(a)    Unless earlier forfeited in accordance with Section 5(b)(i) or unless
earlier vested in accordance with Section 5(b)(iii) or Section 6, the
Participant’s right to receive shares pursuant to this Award Agreement, if any,
shall vest on the last day of the Performance Cycle (with the number of shares,
if any, based on the Committee’s determination that each Performance Goal has
been met (as provided in Section 4)). As soon as administratively practicable,
but in no event later than 70 days, after the close of the Performance Cycle,
the Committee shall notify the Participant as required by Section 4 of the level
at which the Performance Goals established for the Performance Cycle have been
achieved.
(b)    If the date of Participant’s termination of Employment occurs prior to
the close of the Performance Cycle or the occurrence of a Change in Control,
then the applicable of the following clauses shall apply with respect to the
Target Shares subject to this Award Agreement:
(i)    Termination of Employment for Cause. If the Participant’s Employment is
terminated by the Company or any of its Subsidiaries for Cause, then the
Participant’s rights to receive any Target Shares shall be forfeited in its
entirety as of the date of such termination of Employment.
(ii)    Termination of Employment without Cause. If the Participant’s Employment
is terminated by the Company or any of its Subsidiaries without Cause or by the
Participant for any reason other than due to death, Disability or Retirement,
then the Participant’s right to receive shares pursuant to this Award Agreement,
if any, shall vest on the date the Committee determines that each Performance
Goal has been met (as provided in Section 4) in a pro-rata amount determined by
multiplying (1) the number of Vested Shares awarded to the Participant based
upon the Committee’s determination of achievement of Performance Goals as
provided in Section 4, by (2) a fraction, the numerator of which is the number
of days elapsed in the Performance Cycle as of the date of the Participant’s
termination of Employment, and the denominator of which is the total number of
days in the Performance Cycle.
(iii)    Death or Disability. If the Participant’s Employment is terminated due
to death or Disability, the Participant’s right to receive the Target Shares
shall vest on the date of termination of Employment in the proportion of the
number of days elapsed in the Performance Cycle as of the date of termination by
the total number of days in the Performance Cycle. The Participant’s right to
receive any additional shares pursuant to this Award Agreement shall be
forfeited at such time.
(iv)    Retirement. If the Participant’s Employment is terminated due to
Retirement, the Participant’s right to receive shares pursuant to this Award
Agreement, if any, shall vest on the date the Committee determines that each



    -3-    

--------------------------------------------------------------------------------



Performance Goal has been met (as provided in Section 4) in a pro-rata amount
determined by multiplying (1) the number of Vested Shares awarded to the
Participant based upon the Committee’s determination of achievement of
Performance Goals as provided in Section 4, by (2) a fraction, the numerator of
which is the number of days elapsed in the Performance Cycle as of the date of
the Participant’s termination of Employment, and the denominator of which is the
total number of days in the Performance Cycle.
(c)    In accordance with the provisions of this Section 5, the Vested Shares
shall be distributed as provided in Section 7 hereof.
6.    Distribution Upon a Change in Control. Notwithstanding anything herein to
the contrary and without regard to the Performance Goals, if there is a Change
in Control during the Performance Cycle, upon the Change in Control Closing
Date, the Participant’s right to receive the Target Shares shall vest and be
settled by the distribution to the Participant of:
(a)    shares of Common Stock equal to the Target Shares; plus
(b)    Dividend Equivalents in the form of shares of Common Stock (rounded up to
the nearest whole share) for the number of such shares determined under clause
(a) for the period commencing at the beginning of the Performance Cycle and
ending on the date immediately preceding the Change in Control Closing Date;
with such shares of Common Stock registered in book-entry form with the
Company’s transfer agent in the Participant’s name. In lieu of the foregoing
distribution in shares, the Committee, in its sole discretion, may direct that
such distribution be made to the Participant in a lump cash payment equal to:
(x)    the product of (i) the Fair Market Value per share of Common Stock on the
date immediately preceding the Change in Control Closing Date and (ii) the
Target Shares; plus
(y)    Dividend Equivalents for the number of shares of Common Stock determined
under clause (a) above for the period commencing at the beginning of the
Performance Cycle and ending on the date immediately preceding the Change in
Control Closing Date.
Such distribution, whether in the form of shares of Common Stock or, if directed
by the Committee, in cash, shall be made to the Participant no later than the
70th day after the Change in Control Closing Date, and shall satisfy the rights
of the Participant and the obligations of the Company under this Award Agreement
in full. In the event a Change in Control occurs after the Participant’s
termination of Employment without Cause or due to Retirement, the Target Shares
such Participant shall receive under this Section 6 shall be pro-rated based on
the number of days that elapsed in the Performance Cycle as of the date of his
termination of Employment over the total number of days in the Performance
Cycle.
7.    Distribution of Vested Shares.
(a)    If the Participant’s right to receive shares pursuant to this Award
Agreement has vested pursuant to Section 5(a) or Section 5(b)(ii) or (iv), a
number of shares of Common Stock equal to the number of Vested Shares shall be
registered in



    -4-    

--------------------------------------------------------------------------------



book-entry form with the Company’s transfer agent in the Participant’s name not
later than March 15th of the calendar year following the calendar year in which
occurs the last day of the Performance Cycle.
(b)    If the Participant’s right to receive shares pursuant to this Award
Agreement has vested pursuant to Section 5(b)(iii), a number of shares of Common
Stock equal to the number of Vested Shares shall be registered in book-entry
form with the Company’s transfer agent in the name of the Participant (or his or
her estate, if applicable) not later than the 70th day after the date of
Participant’s termination of Employment.
(c)    The Company shall have the right to withhold applicable taxes from any
such distribution of Vested Shares or from other compensation payable to the
Participant at the time of such vesting and distribution pursuant to Section 11
of the Plan (but subject to compliance with the requirements of Section 409A of
the Internal Revenue Code (“Section 409A”), if applicable).
(d)    Upon distribution of the Vested Shares pursuant to Section 7(a) or 7(b)
above, the Participant shall also be entitled to receive Dividend Equivalents
for the Vested Shares for the period after the commencement of the Performance
Cycle but prior to the date the Vested Shares are delivered to the Participant.
8.    Confidentiality. The Participant agrees that the terms of this Award
Agreement are confidential and that any disclosure to anyone for any purpose
whatsoever (save and except disclosure to financial institutions as part of a
financial statement, financial, tax and legal advisors, or as required by law)
by the Participant or his or her agents, representatives, heirs, children,
spouse, employees or spokespersons shall be a breach of this Award Agreement and
the Company may elect to revoke the grant made hereunder, seek damages, plus
interest and reasonable attorneys’ fees, and take any other lawful actions to
enforce this Award Agreement.
9.    Notices. For purposes of this Award Agreement, notices to the Company
shall be deemed to have been duly given upon receipt of written notice by the
Corporate Secretary of CenterPoint Energy, Inc., 1111 Louisiana, Houston, Texas
77002, or to such other address as the Company may furnish to the Participant.
Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.
10.    Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the Target Shares, unless and until the Participant is
registered as the holder of shares of Common Stock.
11.    Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the Target Shares are transferable by the Participant to



    -5-    

--------------------------------------------------------------------------------



Immediate Family Members, Immediate Family Member trusts, and Immediate Family
Member partnerships pursuant to Section 13 of the Plan.
12.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any Subsidiary or any successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.
13.    Waiver. Failure of either party to demand strict compliance with any of
the terms or conditions hereof shall not be deemed a waiver of such term or
condition, nor shall any waiver by either party of any right hereunder at any
one time or more times be deemed a waiver of such right at any other time or
times. No term or condition hereof shall be deemed to have been waived except by
written instrument.
14.    Exclusion from Section 409A. At all times prior to the date that the
Committee determines that each Performance Goal has been met (following the last
date of the Performance Cycle) or, if applicable under Section 6 or 7(b), the
Change in Control Closing Date or the date of Participant’s termination of
Employment, respectively, the benefit payable under this Award Agreement is
subject to a substantial risk of forfeiture within the meaning of Treasury
Regulation § 1.409A-1(d) (or any successor regulation). Accordingly, this Award
is not subject to Section 409A under the short term deferral exclusion, and this
Award Agreement shall be interpreted and administered consistent therewith.
15.    Compliance with Recoupment Policy. Any amounts payable, paid, or
distributed under this Award Agreement are subject to the recoupment policy of
the Company as in effect from time to time.
16.    Modification of Award Agreement. Any modification of this Award Agreement
shall be binding only if evidenced in writing and signed by an authorized
representative of the Company.







    -6-    